Citation Nr: 0607092	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-119 23A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the right patella, with post-operative 
patellectomy, currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from June 1966 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In a January 2005 decision, the Board remanded this case.  At 
that time, the Board directed the RO to afford the appellant 
a VA orthopedic examination to determine the current severity 
of his service-connected right knee disability.  Following 
the physical examination, the examining physician was 
requested to answer numerous questions, including whether the 
semilunar cartilage was dislocated, and whether there was any 
evidence of impairment of the tibia and fibula in terms of 
malunion or nonunion.  If there was evidence malunion of the 
tibia or fibula, the examiner was requested to indicate 
whether the resulting disability was best described as 
"slight," "moderate," or "marked" in degree.  In 
addition, if there was evidence of nonunion of the tibia and 
fibula, the examiner was also requested to indicate whether 
loose motion was present and whether a brace was required.  
Furthermore, the examiner was requested to render an opinion 
as to the extent to which the appellant experienced weakness, 
excess fatigability, incoordination, or pain in his right 
knee due to repeated use or flare-ups, and was requested to 
equate those problems to additional loss in range of motion 
beyond that shown clinically.      

As per the Board's January 2005 remand decision, the 
appellant underwent a VA examination in June 2005.  In the 
June 2005 VA examination report, the examining physician 
noted that according to the appellant, his range of motion 
was not additionally limited by weakness, fatigability, 
incoordination, or pain due to repeated use or flare-ups.  
However, in a statement in support of claim, submitted by the 
appellant in October 2005, the appellant indicated that at 
the time of his June 2005 VA examination, he "did not 
state" that his range of motion was not limited by weakness, 
fatigability incoordination, or pain after repeated use or 
flare-ups; rather, the appellant reported that he stated that 
his knee and leg were weak, his range of motion was limited, 
and that he had pain after repeated use and flare-ups.  The 
Board also notes that in the June 2005 VA examination report, 
the examining physician indicated that the question as to 
whether the semilunar cartilage was dislocated was beyond his 
area of expertise.  Moreover, the examiner further stated 
that the question as to evidence of impairment of the tibia 
and fibula in terms of malunion or nonunion was also beyond 
his area of expertise.  Thus, the examiner recommended 
further evaluation by an orthopedic specialist.  However, 
there is no evidence of record showing that the appellant 
underwent a subsequent VA examination conducted by an 
orthopedic specialist.  Therefore, in light of the above, it 
is the Board's determination that the RO has not complied 
with the instructions from the January 2005 remand.  The 
Board observes that it is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (Court).  
The Court has stated that compliance by the Board and the RO 
with remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:     

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded an 
examination by an orthopedist to 
determine the current severity of his 
service-connected right knee disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
October 2002, March 2003, and June 2005 
VA examination reports.  The examiner is 
also requested to review the October 2005 
statement from the appellant.  

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  In regard to the 
appellant's right knee disability, the 
examiner should conduct complete range of 
motion studies and describe all current 
right knee symptomatology.  The examiner 
should state with respect to the 
appellant's right knee, whether there is 
recurrent subluxation or lateral 
instability, and, if so, whether 
disability manifested by recurrent 
subluxation or lateral instability is 
best characterized as "slight," 
"moderate," or "severe."  The examiner 
should state whether the semilunar 
cartilage is dislocated, and whether 
there are frequent episodes of locking, 
pain, or effusion into the joint.  The 
examiner should also indicate whether 
there is any evidence of impairment of 
the tibia or fibula in terms of malunion 
or nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner should indicate whether the 
resulting disability is best described as 
"slight," "moderate," or "marked" in 
degree.  If there is evidence of nonunion 
of the tibia or fibula, the examiner 
should indicate whether loose motion is 
present and whether a brace is required.  
Furthermore, the examiner should render 
an opinion as to the extent to which the 
appellant experiences weakness, excess 
fatigability, incoordination, or pain in 
his right knee due to repeated use or 
flare-ups, and should equate these 
problems to additional loss in range of 
motion beyond that shown clinically.  If 
the loss of motion manifested on 
examination represents maximum 
disability, or there are no functional 
limitations shown, the examiner should so 
state.

The examiner is also requested to state 
to what extent there has been shortening 
of the bones of the right lower 
extremity, after measuring both lower 
extremities from the anterior superior 
spine of the ilium to the internal 
malleolus of the tibia.  In particular, 
the examiner should state whether there 
has been a shortening of the right lower 
extremity of (a) 1 and 1/4 to 2 inches 
(3.2 cm to 5.1 cm), or (b) 2 to 2 and 1/2 
inches (5.1 cm to 6.4 cm), or (c) 2 and 
1/2 to 3 inches (6.4 cm to 7.6 cm), or 
(d) 3 to 3 and 1/2 inches (7.6 cm to 8.9 
cm), or (e) 3 and 1/2 to 4 inches (8.9 cm 
to 10.2 cm), or (f) over 4 inches (10.2 
cm).

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
A complete rationale for all opinions 
should be provided. The report prepared 
should be typed.

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


